Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamboa et al (US Patent No. 4,861,241) in view of Sanders et al (US Patent No. 5,481,197) in view of Linwood GB 1,068,721) in view of Vicars (US Patent No. 8,998,593).

Gamboa teaches:

limitations from claim 1, a new hydraulic end assembly (10) structure of a plunger pump (8), comprising a valve housing assembly (12), a suction gland (18’) and a suction pressing cap (18), the suction gland is connected to the suction pressing cap (see FIG. 2), the suction gland is connected to the valve housing assembly through the suction packing seal assembly (see annotated FIG. 2 below; C. 5 Lines 8-10 teaching that the portion of flange 18’ abutting the plate 22 is sealed) without opening a groove on a surface of the suction gland (annotated FIG. 2 below shows a seal mounted on a surface of gland 18’ but not contained within a groove); 


    PNG
    media_image1.png
    314
    433
    media_image1.png
    Greyscale



Gamboa teaches a seal assembly (see above annotation of FIG. 2), but does not teach a packing assembly with multiple successive elements;

However, Sanders teaches a seal packing assembly for a fluid assembly (See C. 5 Lines 21-22 teaching that valve packings are known to utilize similar packing rings); the packing comprising a support ring (48), a layered middle packing (46), and a packing junk ring (50) which are connected successively, the packing junk ring is located at one end (near cap 60; see FIG. 2), and the support ring is located at another end far (at 48, see FIG. 2); and an inner surface of the support ring is in direct contact with a surface of the component to be sealed (40; see FIG. 2);

It would have been obvious to one of ordinary skill in the art of seals at the time the invention was filed to form the seal of Gamboa using multiple packing type seals, as taught by Sanders, in order to provide a seal with an adjustable radial seal pressure (via tightening; C. 2 Lines 7-16 and C. 3 Lines 1-4);

The seal of Sanders teaches multiple packing seal layers (46, 48, 50), but does not explicitly teach the seals as being hard or soft;

Linwood teaches a packing seal (see FIG. 1-7) including a support ring (2), a junk ring (11), and packing rings (13-14) in between (see FIG. 7); wherein the packing rings are formed such that their respective deformability (i.e. hardness/softness) is alternated (see Page 3 Lines 18-20);

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the packing rings of Sanders to have varying/alternating soft and hard characteristics, as taught by Linwood, in order to create a seal having a function according to a particular usage (see Page 3 Lines 18-20);

Gamboa teaches a valve housing (12, about valve 21), a discharge gland (19), and a pressing cap (17), but does not teach two rings about the discharge gland;

Vicars teaches a fluid end assembly (10) having a piston portion (410, FIG. 4A-B), a suction valve section (424, FIG. 4C), and a discharge valve section (426, FIG. 4D); wherein the discharge valve section includes a gland (513), a pressing cap (522), and two seal rings (521) connecting the gland and a valve housing (412; see FIG. 4D; C. 10 Line 44 through C. 11 Line 30);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide multiple seals on the discharge gland of Gamboa as taught by Vicars or to substitute the discharge valve assembly of Vicars for the assembly of Gamboa, in order to provide an effectively sealed discharge from the pump. 



Gamboa further teaches:

limitations from claim 3, wherein the valve housing assembly (12) comprises a valve spring seat cover (24), a valve spring seat (46), a valve spring (44), a valve body (23) assembly and a valve seat assembly (25) which are connected successively (see FIG. 2-3), the valve spring seat cover (24) is used to limit the suction packing seal assembly (via adaptor 22);

limitations from claim 5, wherein the valve housing assembly is provided with a limit block (22) which is used to limit the suction packing seal assembly (see FIG. 2-3);

limitations from claim 6, wherein the valve housing assembly is provided with a limit block (22) which is used to limit the suction packing seal assembly (see FIG. 2-3);



Sanders teaches:

limitations from claim 7, wherein an end of the hard packing ring is in the form of a convex shape fitted to a concave surface at an end of the packing junk ring (see annotated FIG. 6-7 below; additionally see the concave surface 12 of ring 11 taught by Linwood);


    PNG
    media_image2.png
    434
    350
    media_image2.png
    Greyscale



Regarding claim 8:

Gamboa teaches a piston (82) but does not teach a packing about the piston;

Vicars teaches a piston (416) connected to a pump body via the use of a packing seal (444; C. 7 Lines 43-50);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide seal about the piston of Gamboa, as taught by Vicars, in order to prevent the leakage of pressurized pump fluid.



Response to Arguments
Applicant’s arguments, see response, filed 04/18/2022, with respect to the rejection(s) of claim(s) 1, 3, and 5-7 under Gamboa, Sanders, and Linwood have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vicars. Vicars is relied upon to teach the use of multiple seals about a discharge gland and the use of piston packing seals.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746